On Motion of Mr. Pinckney late Attorney General (In presence of Mr. Lewis of Councel for the Plaintiffs, That that his Name may be struck out of *369the Bill filed against him by the Plaintiffs and that the Name o£ James Aber-cromby 48 Esq. his Majesty’s Attorney General, be inserted in the room thereof, It is Ordered accordingly.
Alexr Stewart Deputy Register

 James Abercromby, attorney-general 1733-1742, was also for ten years proctor and advocate-general of the court of vice-admiralty. He returned to London (SGHGM, XV, 114, 115).